              Case 3:17-cv-05806-RJB Document 426 Filed 10/26/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10
        STATE OF WASHINGTON,                                CASE NO. 17-5806 RJB
11
                                   Plaintiff,               ORDER ON MOTION FOR
12              v.                                          RECONSIDERATION
13      THE GEO GROUP, INC.,
14                                 Defendant.

15

16          This matter comes before the Court on Defendant The Geo Group, Inc.’s Motion For

17   Reconsideration of Order Granting State of Washington’s Motion to Compel Partially

18   Unredacted Letter and Related Financial Calculations (Dkt. 419). The Court is fully advised.

19          The Defendant here attacks the Court’s Order Granting State of Washington’s Motion to

20   Compel Partially Unredacted Letter and Related Financial Calculations (Dkt. 409). The Order

21   was, by design, somewhat conclusory. The parties should not take the Order to mean that the

22   Court did not consider all the arguments and authority offered by the parties. Its conclusionary

23   language simply indicated, by inference, that the Court did not buy into Defendant’s position and

24   arguments, and that further explanation was not necessary.


     ORDER ON MOTION FOR RECONSIDERATION - 1
              Case 3:17-cv-05806-RJB Document 426 Filed 10/26/20 Page 2 of 2




 1          The Court has fully considered all documents filed in support of, and in opposition to this

 2   Motion to Reconsider through Docket Number 425 and its exhibits. There is no manifest error in

 3   the Court’s Order (Dkt. 409) nor are there new facts or law shown that would change the Order.

 4   Western District of Washington Local Civil Rule 7(h). If the Defendant wanted the material to

 5   be subject to protection, it should not have been sent to ICE, a third party.

 6          Therefore, Defendant The Geo Group, Inc.’s Motion For Reconsideration of Order

 7   Granting State of Washington’s Motion to Compel Partially Unredacted Letter and Related

 8   Financial Calculations (Dkt. 419) is DENIED.

 9          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

10   to any party appearing pro se at said party’s last known address.

11          Dated this 26th day of October, 2020.

12

13
                                            A
                                            ROBERT J. BRYAN
                                            United States District Judge
14

15

16

17

18

19

20

21

22

23

24


     ORDER ON MOTION FOR RECONSIDERATION - 2
